Citation Nr: 1614889	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability.  

3.  Entitlement to an increased initial disability rating for the service-connected posttraumatic stress disorder, rated as 30 percent disabling prior to November 2, 2011 and rated as 50 percent disabling thereafter (excluding the periods from September 8, 2008 to October 31, 2008 and November 3, 2011 to December 31, 2011, when temporary total ratings were assigned pursuant to 38 C.F.R. § 4.29).  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2005, October 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The July 2005 rating decision denied service connection for hemorrhoids on the basis that new and material evidence had not been received to reopen the previously denied claim.  The October 2009 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The January 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent rating.  

In August 2011, the Veteran testified at a personal hearing via video-conference before a Veterans Law Judge who has since retired from the Board.  A transcript of that proceeding is associated with the electronic record.  

The case was remanded in September 2011 for additional development of the record.  In the September 2011 remand, the Board explained why the previously denied claim of service connection for hemorrhoids was nonfinal, and recharacterized the issue as service connection for hemorrhoids, stemming from the Veteran's original claim filed in September 1988.  

While the Veteran's claims were pending at the RO, the RO issued rating decisions in March 2011, August 2012 and December 2012.  The March 2011 rating decision granted a temporary total rating from September 8, 2008 through October 31, 2008 pursuant to 38 C.F.R. § 4.29 for a period of PTSD-related hospitalization.  The August 2012 rating decision granted an increased rating to 50 percent for the service-connected PTSD, effective from November, 2, 2011; and, the December 2012 rating decision granted another temporary total disability rating from November 3, 2011 to December 31, 2011 pursuant to 38 C.F.R. § 4.29 for a period of PTSD-related hospitalization.  

Because 100 percent ratings are assigned for the PTSD from September 8, 2008 through October 31, 2008; and, from November 3, 2011 to December 31, 2011, the Board need not consider these periods of time in its decision; however, because the increased rating from 30 percent to 50 percent, effective from November 2, 2011 is not a complete grant of benefits on appeal, the issue of an increased rating for PTSD remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Following completion of the requested development, and the issuance of a supplemental statement of the case (SSOC) in August 2012, the case was returned to the Board.  However, by that time, the Veterans Law Judge who held the August 2011 had since retired from the Board.  The Veteran was therefore afforded another opportunity for a Board hearing before another Veterans Law Judge who would ultimately decide his appeal.  Based on correspondence from the Veteran indicating his desire to appear for another Board hearing, the case was again remanded in October 2013 so that the RO could schedule the Veteran for a travel board hearing.  In October 2015, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is also of record.  

At the October 2015 hearing, the Veteran asserted that he is unemployable due to his service-connected disabilities.  Accordingly, a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised by the record because a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hemorrhoids were noted on a pre-induction examination in December 1967.  

2.  There was no permanent increase in the severity of the Veteran's pre-existing hemorrhoids beyond the natural progression of the condition during service.  

3.  Prior to September 8, 2008, the Veteran's service-connected PTSD was manifested by symptoms of anxiety, depression, frequent nightmares, impaired thinking and mood, difficulty in establishing and maintaining effective work and social relationships, all of which more nearly approximated occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

4.  Since September 8, 2008, the Veteran's PTSD has been manifested by gross impairment in thought processes, a persistent danger of hurting himself, disorientation to time and place, severe and frequent nightmares which result in delusional behavior, and memory loss, all of which more nearly approximates total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were neither incurred in service nor aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

2.  Since the effective date of service connection and prior to September 8, 2008, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

3.  Since September 8, 2008, the criteria for the assignment of a 100 percent disability rating for the service-connected PTSD have been more nearly approximated .  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2005, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, and the evidence VA would attempt to obtain on his behalf.  The letter explained the reasons for why his claim in 1988 was denied, and what evidence was necessary to substantiate that claim moving forward.  In a subsequent duty to assist letter, issued in December 2008, the Veteran was notified of how VA assigns disability ratings and effective dates for all grants of service connection.  The issue was most recently readjudicated in an August 2012 SSOC.  It is not alleged that notice was less than adequate.

The claim for a higher initial disability rating for the service-connected PTSD stems from disagreement with the initial 30 percent rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since 1988.  He was also afforded a VA examination for hemorrhoids in December 2011, which is adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the PTSD, the Veteran's mental health treatment records dating back to 2005 are of record, and the Veteran was afforded VA psychiatric examinations in May 2009 and November 2011.  These examinations, when considered with the outpatient mental health records, are adequate because they contain the Veteran's consistently reported medical history, assessment of the Veteran, and conclusions are supported with adequate rationale and objective psychiatric testing.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a statement of the case, with appropriate notice, in August 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection - hemorrhoids

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) reflect that the Veteran had a diagnosis of non-disqualifying hemorrhoids noted on a pre-induction examination report dated December 1967.  The STRs further show that the Veteran was treated for bleeding and painful hemorrhoids during basic training in January 1968, and again in June 1969.  The Veteran reported a positive history of "piles or rectal disease" on his December 1969 discharge examination; however, the December 1969 physical examination at discharge was negative for hemorrhoids according to the examining physician.  

The post-service evidence of treatment for hemorrhoids was shown in outpatient treatment records from 1988.  Although this is the first documented evidence of post-service treatment for hemorrhoids, the Veteran maintains that he has been self-medicating his hemorrhoids since 1970 with Preparation H.  In a May 2005 statement, the Veteran explained that his hemorrhoids began during basic training, and he has received medication from VA and/or he has self-medicated with preparation H ever since.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness does not attach, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Although the Veteran maintains that he did not have symptomatic hemorrhoids until his January 1968 treatment for bleeding and painful hemorrhoids, the December 1967 medical examination report clearly lists hemorrhoids as a defect/diagnosis noted prior to service.  Because the Veteran's hemorrhoids were noted by a medical examiner on a pre-induction examination prior to service, the Veteran is not entitled to the presumption of soundness at entry with respect to that condition.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  38 C.F.R. § 3.306(b)(2) (2015); see also 38 U.S.C.A. § 1154.  

Certainly, the Veteran is competent to report pain and bleeding from his rectum.  He has provided testimony to that effect at his hearings in 2011 and 2015, and while he may have had visible hemorrhoids at the time of his December 1967 pre-induction examination, there is no indication from the medical report that his hemorrhoids were symptomatic until January 1968, during basic training, when he had to spend time, among other physical activities, taking tests while sitting on a concrete basketball court.  However, it is undisputed that the Veteran's hemorrhoids in January 1968 occurred during basic training, and not during combat with the enemy, or following action with the enemy.  

Thus, an examiner was asked to determine whether the Veteran's hemorrhoid condition, which had its onset prior to service, was aggravated in service.  At a December 2011 VA examination, the examiner noted a review of the record, including the STRs showing pre-existing hemorrhoids in December 1967, bleeding hemorrhoids in January 1968, an external hemorrhoid with rectal pain in June 1969 with an external tag at the 9 o'clock position; and, a normal rectal examination at separation.  The examiner also referred to the outpatient treatment records from 1988 noting complaints of intermittent hemorrhoids and rectal pain since active duty and a referral for surgery for internal hemorrhoids.

The December 2011 found hemorrhoids on examination, but opined that the Veteran's hemorrhoid condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  The examiner opined that the Veteran's external hemorrhoid tag [in service] had decreased in size so significantly that they were not considered to be an abnormality at the time of discharge.  The examiner explained that hemorrhoid tags generally become smaller in size and occasionally resolve completely when inflammation resolves.  

Also, the examiner further opined that the Veteran's pre-existing hemorrhoid condition noted in December 1967 was less likely than not related to the hemorrhoid condition noted in 1988.  The hemorrhoids noted on examination in December 1967 were external, and the 1988 condition involved internal hemorrhoids.  

Finally, the examiner opined that the Veteran's pre-existing hemorrhoids noted on his enlistment examination from December 1967 had two flare-ups [during service in 1968 and 1969] and resolved.  Therefore the examiner found that there was not a permanent increase in severity of the pre-existing hemorrhoid condition during service.  

The examiner based his opinions on a review of the record, clinical interview with the Veteran, physical examination of the Veteran, medical literature, and his own training with 33 years of experience as a clinician.  

The only evidence in favor of the claim is the Veteran's self-reported history that he never had hemorrhoids prior to service.  However, those statements are outweighed by the objective findings of an examiner prior to service in December 1967.  The records contemporaneous in time with the Veteran's service are entitled to greater probative weight and the recollections of the appellant of events which occurred decades previously.  Even if the Veteran's observed external hemorrhoids in December 1967 were not bleeding and painful until January 1968, the VA examiner in December 2011 explained that the two episodes in service were merely flare-ups of a pre-existing condition, and did not constitute a permanent increase in severity.  

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

In conclusion, and according to the most probative evidence of record, the Veteran's hemorrhoids pre-existed service, and a VA examiner has opined that the Veteran's two in-service episodes of hemorrhoids between January 1968 and June 1969 were flare-ups of the pre-existing condition and did not constitute a permanent increase in severity of the underlying hemorrhoid disability.  Accordingly, the Veteran's pre-existing hemorrhoids were not aggravated in service, and service connection for hemorrhoids is not warranted.  

III.  Increased Rating - PTSD

The Veteran seeks a higher disability rating for his service-connected PTSD.  PTSD was initially granted in a January 2010 rating decision.  An initial 30 percent rating was assigned, effective from March 28, 2005.  The Veteran disagreed with the initial rating assigned.  Since that time, the disability rating has been increased to 50 percent, effective from November 2, 2011, with two separate temporary total ratings assigned during periods of in-patient treatment for PTSD from September 8, 2008 to October 31, 2008, and from November 3, 2011 to December 31, 2011.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2014); 38 C.F.R. §§ 3.321(a) , 4.1 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2015). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

PTSD, as well as other psychiatric disorders are rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, for PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The evidence of record upon which to evaluate the Veteran's PTSD consists of the lay statements from the Veteran and his wife as to his observable symptoms and medical findings from outpatient mental health records dating back to 2005, VA examinations conducted in May 2009 and November 2011, and in-patient summaries.  

A February 2005 outpatient psychiatric report indicates that the Veteran was doing fairly well at that time.  He had difficulty with sleep, but he worked full time as a welder, enjoyed television and working around his house.  His affect was appropriate, and he denied suicidal, homicidal and assaultive ideation.  

Another report from February 2005 notes, however, that the Veteran continues to attend therapy sessions for depression and anxiety.  He continued to have nightmares with the most recent one causing him to cut his face when he jumped out of bed and hit the night stand.

In a May 2005 lay statement, the Veteran's wife reported that her husband has nightmares where he wakes up kicking, screaming and hollering as if was still in the war in Vietnam.  She also reported that he can become very violent during these episodes, and also suffers from nervousness, anxiousness and depression.  

VA records from September and October 2008 show that the Veteran had an increase in symptoms.  At that time, he reported reexperiencing, avoidance, hyperarousal, isolation, depressed mood, anger problems, poor sleep and low motivation.  His mood was anxious with restricted affect.  Judgment and insight appeared fair.  

He was admitted for in-patient psychiatric care on September 8, 2008.  At that time, he was anxiety with a depressed mood.  He reported at that time that he was involved in an motor vehicle accident in 2007 and suffered a "brain bleed."  

The Veteran reported problems with impulsivity and difficulty trusting others.  The examiner indicated that the Veteran's prognosis was poor because he appeared to have limited insight and judgment.  A GAF score of 43 was indicated.  

During his admission, the Veteran reported that he had an attention deficit and was having a difficult time understanding many aspects of the program.  Other GAF scores during this admission were 44 and 45.  An October 1, 2008 psychology report also indicated a GAF of 45.  

At a May 2009 VA psychiatric examination, the Veteran reported that he retired from work in 2007 after a bad car wreck which left him physically disabled.  The examiner noted that the Veteran had "mild cognitive slippage" and was mildly depressed with restricted affect.  The examiner also noted that attention and short term memory appeared mildly to moderately impaired.  The Veteran appeared fully oriented, well-groomed, friendly and cooperative.  He denied suicidal intent or planning, homicidal ideation, hallucinations and delusions.  

The Veteran completed two measures of PTSD and produced highly elevated scores, well above the recommended cut scores for the diagnosis of PTSD, suggesting that his endorsement of symptoms was consistent with severe PTSD.  The examiner suspected an overendorsement of symptoms, but testing results from a symptom validity test (SVT) suggested that the Veteran was below the cut score for the identification of suspected symptom overendorsement.  Despite indicating that the Veteran's symptoms were consistent with severe PTSD, the examiner indicated a GAF of 60-65 and found that the Veteran did not have deficiencies in most areas.  

Additional VA outpatient mental health records from May through December 2009 show that the Veteran's PTSD warranted a GAF of 45.  Although the Veteran repeatedly indicated that he loved his wife, kids, and grandkids, he continued to have a depressed mood and anxiety.  He continued to report problems sleeping, and irritability.  He continued to socially isolate and reported intrusive thoughts and dreams about Vietnam combat.  Although the Veteran was alert and fairly well-groomed, his affect was restricted and he was irritable.  Additionally, a July 2009 VA emergency room triage report noted that the Veteran "had a bad dream - jumped out of bed, striking face on bed post hurting neck and left side of chest and back."

GAF scores of 45 were also noted in 2010.  A March 2010 psychology note shows that the Veteran was not coping well and continued to have problems sleeping with anxious and irritable mood.  He continued to isolate and reported frequent nightmares and flashbacks about combat.  He was hypervigilant and reported paranoid ideas.  

A May 2010 VA progress note from the emergency room indicates that the Veteran fell out of his bed and hit the right side of his head over his right eye.  He was reportedly having a flashback nightmare of Vietnam when the incident occurred.  

The record further reflects that the Veteran was admitted to a VA hospital in June 2010 due to his PTSD.  He spent three days in inpatient psychiatry due to homicidal thoughts after his brother was shot in a gang-related shooting.  GAF was 35.  

In November 2010 correspondence, the Veteran reported that he continues to have nightmares and has been to the emergency room at least three times after injuring himself during his nightmares.  

At his hearing in August 2011, the Veteran testified that he has flashbacks all the time.  He reported that he finds himself outside running and yelling and thinks he's in the jungle.  He testified that his wife wakes him up from his nightmares several times a night.  The Veteran also testified that he does not tolerate crowds, and avoids talking about his Vietnam experiences.  The Veteran also reported that he retired in 2007 after a car accident.

At another VA PTSD examination in November 2011, the examiner indicated a GAF of 57; however, he also noted the Veteran's reports of paranoid delusions (he sees spirits and feels like the devil is messing with him).  He also reported that he fights in his sleep.  He indicated that he is on edge and does not like to be around a lot of company.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  The examiner opined that the Veteran's symptoms had increased since his 2009 VA examination.  

The Veteran was admitted to an in-patient facility again in November 2011 due to his PTSD symptoms.  

The Veteran testified at his October 2015 travel Board hearing that his PTSD has worsened since his last VA examination, noting that he was hospitalized since that last examination.  Hearing Transcript, p. 24.  

Furthermore, the Veteran's wife also testified that she has noticed a worsening of his condition over the last several years.  She described the Veteran as being in a delusional-type state after he wakes up, thinking he is still fighting the enemy in Vietnam.  

In summary, the evidence in this case shows that the Veteran has always reported that he has violent nightmares of Vietnam, which occur on a fairly regular basis.  These nightmares result in yelling, thrashing about, and occasionally getting injured.  The Veteran's wife credibly reported in February 2005 that the Veteran becomes violent in his sleep due to these nightmares.  However, prior to the September 2008 in-patient admission, the record shows that, despite the nightmares, the Veteran was able to function fairly well in society.  He worked until March 2007, and reported at his October 2015 hearing that although he preferred to isolate, he was nevertheless able to tolerate co-workers, keep a job, and get along with his family.  He had disturbances of mood, and sleep impairment due to the nightmares, all of which resulted in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

Accordingly, the Board finds that a 50 percent disabling rating for the service-connected PTSD is warranted from the effective date of service connection.  In this regard, the criteria are not met for the assignment of a higher, 70 percent rating prior to September 8, 2008.  As noted above, the Veteran's symptoms are not productive of deficiencies in most areas prior to September 2008.  The Veteran was able to hold a job, get along with family, and his judgment and insight appeared intact.  

However, the record shows that the Veteran's PTSD symptoms increased in severity in September 2008.  At that time, his symptoms had worsened to the point that he needed in-patient psychiatric care.  In addition to his frequent violent nightmares, the Veteran began to develop paranoid thinking, suspiciousness, a higher level of anxiety and depression, and cognitive impairment.  His judgment and insight were declining, and his GAF scores were consistently in the mid-40's.  

Although the May 2009 VA examiner suggested that the Veteran may have been overendorsing his symptoms, that examiner did recognize a moderate cognitive impairment.  Moreover, and notably, it appears that the examiner in May 2009 was not aware of the severity or frequency of the Veteran's nightmares, or that these nightmares resulted in violent thrashing about, yelling, and occasional injury.  The examiner noted only that the Veteran continued to experience recurrent distressing dreams from the traumatic event, but it does not appear that the Veteran elaborated further in this regard.  This apparent lack of information could account for why the May 2009 examination findings are slightly inconsistent with the other evidence of record.  

The remaining evidence of record shows that the Veteran was hospitalized again in June 2010, and in November 2011.  Additionally, the mental health records show that the Veteran had periods of homicidal ideation, confusion, delusions, and problems with memory and concentration.  The Veteran continues to have severe and distressing dreams of Vietnam during which he becomes violent in his sleep.  He has testified that he sometimes finds himself running around outdoors in the middle of the night trying to fight the enemy, as if he were still in Vietnam.  

His symptoms since September 2008 are consistent with the GAF scores in the mid-40's.  

Moreover, at the Veteran's October 2015 hearing before the undersigned, it is apparent from the transcript of that proceeding that the Veteran had difficulty understanding some of the questions, and required the aid of his wife to answer them fully.  

In light of the foregoing, the Board finds that the Veteran's PTSD is totally disabling, and a 100 percent disabling rating is warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411 from September 8, 2008.  

As noted above, the Veteran's PTSD was no more than 50 percent disabling prior to September 8, 2008, and there is a definite increase in symptoms shown as of September 8, 2008.  In this regard, the Board is mindful that the Veteran was in a motor vehicle accident in 2007, and he has reported that injuries from that accident, and not his PTSD, resulted in his retirement from his long-time job as a welder in 2007.  See, e.g., August 2011 Hearing Transcript, pp. 17-19.  Certainly that accident, which the Veteran maintains caused a "brain bleed," could be responsible for the increase in PTSD symptoms which are first shown in September 2008.  Nonetheless, no mental health professional has indicated that the Veteran has separate symptoms due to the car accident that are not part of his PTSD.  Significantly, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the Board finds that the criteria for the assignment of a 50 percent rating, but no higher, are more nearly approximated since the effective date of service connection and prior to September 8, 2008; and, the criteria for the assignment of a 100 percent rating are more nearly appropriated for the service-connected PTSD since September 8, 2008.  


IV.  Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has, for example, symptoms of depression, anxiety, isolative behavior, frequent nightmares, periods of delusional behavior, cognitive impairment, impaired insight and impaired judgment.  The criteria for the evaluation of PTSD under the general rating formula for rating mental disorders specifically contemplates all of the Veteran's symptoms.  Therefore it cannot be stated that the criteria under when the Veteran's PTSD is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has an additional service-connected disability of hearing loss, which is currently assigned a noncompensable disability rating.  However, that issue is being remanded for additional development of the record.  As such, the issue of whether an extraschedular rating is warranted based on the combined effects of service connected disabilities must be deferred pending the outcome of the hearing loss issue.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's PTSD symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the PTSD alone are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hemorrhoids is denied.  

A 50 percent rating for the service-connected PTSD is granted prior to September 8, 2008, subject to the laws and regulations governing the payment of monetary benefits. 

A 100 percent rating for the service-connected PTSD is granted from September 8, 2008, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran maintains that his service-connected hearing loss is worse than what was shown at the time of his last VA examination in November 2010.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

Prior to the examination, up-to-date treatment records should be obtained.

Also, at his October 2015 hearing, the Veteran testified that he is unemployable due to his service-connected disabilities.  This issue is inextricably intertwined with the claim for a higher initial rating for service-connected hearing loss, and particularly for the period prior to the assignment of the 100 percent rating for the PTSD.  It therefore must be deferred pending the outcome of that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the Veteran's electronic claims file all outstanding VA outpatient audiologic treatment records dated since November 2010.  

2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal, including the TDIU claim.  If any benefit sought on appeal remain denied, the AOJ must furnish the Veteran and his agent with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


